Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicant's submission of arguments filed on 2/28/2022 has been considered.  entered.
  According to the evaluation based on examiner’s amendment, the decision has been made to make the application in condition for allowance.  

Status of the Application
3.	Claims 54-60, 62-66, 75-77 are pending in this application. 
Claims 54, 56, 57, 58, 59, 60, 62, 75 have been amended by examiner’s amendment. 
Claims 54-60,62-66,75-77 have been allowed.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment, was given by e mail on 6/2/2022 (Attachment as Annexure I and II) based on telephone interview with Atty. Alice O.  Carroll, Reg. No. 33,542 on 5/31/2022.

In the Claims:
Claims 54, 56, 57, 58, 59, 60, 62, 75 have been amended.

Claim 54. (Currently Amended) A process for producing a food product with enhanced fried oil flavour and health benefit, the process comprising: 
(a) preparing a dough comprising an added antioxidant, flour, oil in the range of 0.06% to 15% by weight with respect to the weight of the flour; and a water-based liquid; 
(b)  shaping the dough; 
(c)  placing the shaped dough in a chamber; and   
(d) cooking the dough, wherein the cooking of the dough comprises: 
in two stages in a humid environment at a temperature of 55oC to 165oC; and 
at least one stage of cooking the dough by circulating a stream of air at a temperature of 1000C to 220oC and at a speed of 1 to 10 metres per second; and
wherein the oil is incorporated into the dough without any external application of oil to the shaped dough prior to gelatinising the flour and cooking the dough.

Claim 56.  (Currently Amended) The process according to claim 54, wherein the added antioxidant is selected from the group consisting of lycopene, lutein, tocotrienols, retinol, coenzyme Q10, alliin, allicin, diallyl disulfide, quercetin, protocatechuic acid, lignans, molecules obtained from Allium species and any combination thereof.

Claim 57. (Currently Amended) The process according to claim 56, wherein the added antioxidant is comprised in macerated garlic or macerated onion.

Claim 58. (Currently Amended) The process according to claim 54, wherein the oil includes an added exogenous oil 

Claim 59. (Currently Amended) The process according to claim 58, wherein the added exogenous oil is a vegetable oil, a triglyceride based oil or a liquid oil. 

Claim 60. (Currently Amended)  The process according to claim 59, wherein the added exogenous oil is selected from the group consisting of sunflower oil, sesame seed oil, flaxseed oil, olive oil, oils extracted from roasted oil seeds such as sunflower, sesame and flaxseed, fractions of palm oil, palmolein, crude palm oil, coconut oil, refined bleached deodorized palm oil, onion-infused oil, garlic-infused oil, fried garlic oil, fried onion oil, pre-fried oil and any combination thereof.

Claim 62. (Currently Amended)  The process according to claim 54, wherein the two stages of gelatinising the flour in the dough comprises: 
a first gelatinising stage comprises circulating humid air at a speed of 1 to 10 metres per second; and 
a second gelatinising stage comprises static humid air.

Claim 75. (Currently Amended)  The process according to claim 56, wherein the added antioxidant is an antioxidant blend comprising two or more antioxidants selected from the group consisting of lycopene, lutein, tocotrienols, retinol, coenzyme Q10, alliin, allicin, diallyl disulfide, quercetin, protocatechuic acid, lignans and molecules obtained from Allium species, wherein at least one of the two or more antioxidants comprises molecules obtained from Allium species.

Reasons for Allowance
5.	Claims 54-60,62-66,75-77 have been allowed.
The following is an examiner’s statement of reasons for allowance:
(a) Upon review and considering applicants arguments in combination with examiner’s amendment it is noted that the primary prior art by Miller et al. (USPN 5500236) and in combination with the secondary prior arts of record do not teach “the two gelatinization steps in a humid environment” as claimed in independent claim 54. 
	(b) As these are the method steps, therefore, each of the steps with their respective amended claim limitations as claimed in the independent method claim 54, are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record. 
	(c ) Upon further search, examiner did not find any new primary prior art or any other new prior arts, in combination, can be used to address the amended independent claim 54. Therefore, the present application has been considered to be in condition for allowance.
Correspondence
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799